Scott, J.:
This is a stockholder’s action to compel the defendant George D. Cook, individually, and said Cook and the defendant Arthur B. Turner, as copartners in the firm of George D. Cook & Co., to account to the defendant corporation. The complaint alleges that for the period sought to be covered by the desired accounting George D. Cook was the president of the defendant corporation, and was, and at the commencement of the action continued to be a director; that Arthur B. Turner was also a director from January 1, 1903, until some time in 1907, and that the firm of George D. Cook & Co. were the financial agents of the corporation and received and disbursed its funds. The relief sought is:
1. As to the defendant George D. Cook, that he be com*777pelled to account for his official conduct in the management and disposition of the affairs and assets of the defendant corporation since January 1, 1903.
2. As to the defendants Cook and Turner as copartners, that they be compelled to account for their conduct in the management and disposition of the funds of the defendant corporation since January 1, 1903.
3. That the defendants be required to pay to the corporation any sum which may be found due on said accounting.
From the form of relief demanded, as well as from the lack of any allegations in the complaint of any fraud, wrongdoing or misappropriation by the individual defendant it would appear that the pleader originally intended to sue under the provisions of section 90 of the General Corporation Law (Consol. Laws, chap. 23; Laws of 1909, chap. 28), formerly section 1781 of the Code of Civil Procedure (as amd. by Laws of 1907, chap. 157), which permits an action to be maintained against one or more trustees, directors, managers or other officers of a corporation, to procure a judgment compelling the defendants to account for their official conduct, and compelling them to pay to the corporation any money found to be due.
The plaintiff, however, now disclaims any intention of relying upon the statute referred to, as indeed she must do, because by section 91 of the General Corporation Law, formerly section 1282 of the Code of Civil Procedure, the only parties authorized to bring such an action are the Attorney-General in behalf of the People of the State or a creditor of the corporation, a trustee, director, manager or other officer of the corporation having a general superintendence of its concerns. The plaintiff is neither of these. She is obliged to fall back, therefore, in order to uphold her judgment, upon the right of a stockholder to resort to a court of equity, in the right of the corporation, to obtain relief for which the corporation itself ought to sue, but for some reason will not.
Such actions are common and the rules governing them are well understood. It is necessary in order to maintain such an action at all that the plaintiff allege, first, a good cause of action on behalf of the corporation, and, second, facts which authorize his intervention and the institution of his suit in behalf of his *778corporation. (O’Connor v. Virginia Passenger & Power Co., 184 N. Y. 46; Kavanaugh v. Commonwealth Trust Co., 181 id. 121.) To justify such an action there must be an allegation in the'complaint, and to justify a judgment there must be proof of some actual or threatened wrongdoing on the part of the defendants. What is required to be alleged and proven in such an action against directors or trustees is broadly but definitely stated in Hawes v. Oakland (104 U. S. 450) as follows: “We understand that doctrine to be that to enable a stockholder in a corporation to sustain in a court of equity in his own name, a suit founded on a right of action existing in the corporation itself, and in which the corporation itself is the appropriate plaintiff, there must exist as the foundation of the suit: Some action or threatened action of the managing board of directors or trustees of the corporation, which is beyond the authority conferred on them by their charter or other source of organization;
“ Or such a fraudulent transaction completed or contemplated by the acting managers, in connection with some other party, or among themselves, or with other shareholders as will result in serious injury to the corporation, or to the interests of the other shareholders;
“ Or where the board of directors, or a majority of them, are acting for their own interest, in a manner destructive of the corporation itself, of of the rights of the other shareholders;
“Or where the majority of shareholders themselves are oppressively and illegally pursuing a course in the name of the corporation, which is in violation of the rights of the other shareholders, and which can only be restrained by the aid of a court of equity.
“ Possibly other cases may arise in which, to prevent irremediable injury, or a total failure of justice, the court would be justified in exercising its powers, but the foregoing may be regarded as an outline of the principles which govern this class of cases.”
The case from which the above quotation is taken has been frequently cited and followed and may fairly be said to be a leading case upon the subject. (Leslie v. Lorillard, 110 N. Y. 532; Flynn v. Brooklyn City R. R. Co., 158 id. 493: *779Hallenborg v. Greene, 66 App. Div. 592; Continental Securities Co. v. Belmont, 206 N. Y. 19.)
Turning now to the complaint in this action it is notable that there is an entire absence of any allegation of fraud, misappropriation or wrongdoing on the part of either of the individual defendants. It is not alleged that they or either of them owe any money to the defendant corporation or have wasted or squandered its assets, or in any other way have done or threatened to do any act injurious to it or its stockholders. Indeed the plaintiff, in her brief on this appeal, expressly disclaims any charge that wrongful profit has been made either by the defendant Cook individually or by the defendants Cook and Turner as copartners.
The gravamen of the complaint, and the sole dereliction of duty charged against the individual defendants, is that they failed to cause the corporation to keep what the plaintiff considers would be proper books of account, and that the defendants Cook and Turner as copartners failed to render what plaintiff thinks would have been proper accounts of their transactions in behalf of defendant corporation. The plaintiff also complains that Cook and Turner as copartners have refused to permit her to examine their copartnership books.
The business of the defendant corporation was raising and dealing in coffee. As has been said, George D. Cook was the president and the firm of George D. Cook & Co. managed the finances of the company, keeping the accounts in their own books under appropriate headings. From time to time the firm rendered to the corporation accounts of its transactions in its behalf in the shape of transcripts from the firm’s books. From these transcripts a set of books was made up by expert accountants employed by the company. It is not suggested that the books of Cook & Co. were not properly kept, and did not accurately state the transactions recorded therein, nor was it questioned that the transcripts furnished to the defendant corporation were accurate, although for some reason the trial court refused to permit proof of these facts to be made.
In our opinion the plaintiff wholly failed to allege or prove and the court failed to find any facts which would justify the *780affirmance of this judgment. The defendant as a firm did furnish reports of its fiscal operations in behalf of the corporation in the only form possible under the circumstances, to wit, in the form of transcripts showing the details of such operations taken from the hooks of original entry. These reports were accepted by the corporation and are not even now attacked or impeached. If this action could be maintained upon the meagre facts alleged and proven every stockholder in every corporation in the land might maintain a separate action for an accounting against every person having dealings involving an element of trust with the corporation. This might furnish a fine field of action for persons litigiously inclined, hut would not conduce to the benefit of the corporations or of their stockholders generally. Even if it might be assumed that the mere failure of the individual defendants to cause the corporation to keep proper books of account furnished a sufficient ground for a stockholder’s action (which we do not hold), the question whether such books were in fact kept should have been determined upon the trial, because if it appeared that such books of account had been kept there would he no basis for an interlocutory decree. Proof to establish this fact was offered on the trial, but, on plaintiff’s objection, was excluded. This was error even upon plaintiff’s theory of the case, but we do not rest our decision simply upon this error, hut upon the broader ground that the complaint fails to state and the proofs fail to establish facts sufficient to constitute a cause of action.
The judgment appealed from must, therefore, be reversed and the complaint dismissed, with costs to the appellants in this court and the court below.
Ingraham, P. J., McLaughlin, Laughlin and Clarke, JJ., concurred.
Judgment reversed, with costs, and complaint dismissed, with costs. Order to he settled on notice.